986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antoinette GREENE;  Martha Spann, Plaintiffs-Appellants,v.K-MART CORPORATION;  Jerry Nettles, employee, agent and/orservant, Defendants-Appellees.
No. 92-1532.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 18, 1992Decided:  March 2, 1993

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, Magistrate Judge.  (CA-91-2740-2-2, CA-91-2950-2-1J)
Fred Henderson Moore, Charleston, South Carolina, for Appellants.  E. Douglas Pratt-Thomas, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Antoinette Greene and Martha Spann appeal the magistrate judge's award of summary judgment against them in their 42 U.S.C. § 1983 (1988) actions.  We affirm.


2
After Greene and Spann left a K-Mart store in Moncks Corner, South Carolina, Defendant Jerry Nettles approached them.  He informed Spann that she was suspected of shoplifting.  Spann emptied her purse and pockets.  When no stolen items were found, the women were allowed to leave.


3
Spann and Greene filed separate actions against K-Mart and Nettles, raising federal as well as pendent state claims.  The magistrate judge granted Defendants' summary judgment motion without prejudice, and this appeal followed.*


4
It is undisputed that Nettles, who was a K-Mart employee in no way affiliated with a government entity, was not acting under color of state law when the incident occurred.  As action fairly attributable to the state is required to state a claim unders 1983, the award of summary judgment to Defendants was correct.   See Edmondson v. Leesville Concrete Co., 59 U.S.L.W. 4574, 4576 (U.S. 1991);   West v. Atkins, 487 U.S. 42 (1988);  Lugar v. Edmonson Oil Co., 457 U.S. 922 (1982).  Further, in light of the dismissal of the federal claim at the summary judgment stage, dismissal of the pendent state claims was entirely appropriate.   See Ridenour v. Andrews Fed.  Credit Union, 897 F.2d 715, 722 (4th Cir. 1990).


5
As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.  The judgment is affirmed.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge.  28 U.S.C. § 636(c)(1988)